Title: To George Washington from Louis Busque, 6 January 1794
From: Busque, Louis
To: Washington, George


          
            A Son Excéllence Washington, président du congrés des
              Etats unis de l’amérique
            Général,
            A Baltimore Le 6 janvier 1794
          
          Ecrire au Réstaurateur de La Liberté américaine! Ecrire a ce Républicain! on dévine
            aisément que c’est a Washington, qu’on parle: Lui Rappéllerons nous qu’il a degagé son
            pays des préjugés qui Le dégradoint, qu’il a terrassé Le déspotisme en Rappellant Le
            peuple américan a Sa grandeur! et qu’il a donné ce ton mâle d’Enérgie á l’homme pour Lui
            faire connoître ce qu’il est ⟨a⟩ nous Sa modéstie me Le défend, et Sa délicatesse me
            dispense de cét Eloge. Essayons de Lui éxposèr nôtre Situation avec
            une plume Simple, La Seule qui puisse Lui convenir.
          je mêtts Sous Les yeux de Son Excèllence que jai été victime des criminalistes qui ont
            pérdu nôtre colonie, et que j’ai été En Butte a La faction des Emissaires de L’ancien
            gouvernement pour avoir manifesté de patriotisme, et fait des Efforts pour Sauver St
            domingue; ces vértus dans un chéf de La garde nationale, ont été considerées comme des
            crimes aux yeux des Ennémis implacables de La République française, qui avoint Résolu
            d’anéantir un pays jadis aussi fortuné. a ces traits d’horreur on Recconnoît Bien Les
            commissaires nationaux civils, qui ont massacrés incendiés, ambarqués, et proscrits Le
            Restes des français Le plus Réccommandables, dévoués entiérement a La constitution
            Républicaine, et tout ce qu’ils poccédoint a tombé au pouvoir de Leurs Ravisseurs. á
            péine Suis-je Echappé au couteau de Ses assassins, que je Rétrouve dans La pérsonne du
            ministre Génét, un 3me commissaire, qui n’a pas moins de cruauté que Les polverél et
            Sonthonax, de Laisser périr de misére et de faim Les français, qui Lui demandent sécours
            et assistance; ainsi général, mourir d’une maniére ou d’autre c’est toujours mourir, et
            cétte Barbarie Remplit Entiérement Le plan de nos Ennèmis conjuré et pour Rendre nôtre
            position plus amére, ce ministre infidélle Répend avéc profusion hor de La République a
            Ses ennemis, en abusant une infinité des français qui ne Savent ou donnér de La
              tête. Le coeur me saigne Républicaine général, de voir une
            partie des français Répendus dans vôtre continent faire des voeux pour La pérte de Leur
            mére patrie, et non Se joindre a ceux des véritables français, qui ne céssent d’en faire
            pour La Réütssitte de Ses armes contre toute L’europe. mais Le tems approche? Les
            ennemis commencent a Se confondre. cet Espoir me Rédonne La vie! et tout Séra compensé.
            á Se tableau Washington Sensible, Recconnoîtra Lâme franche d’un colon français, qui a
            eu L’honneur de combattre dans Les grénadiéres de gatinois, pour accélérér la Reduction
            d’York; et faire mêttre Bas Les armes a Ses Ennémis et attend de Sa Bonté facile des
            Sécours de Son Excéllence, qui n’a peu obténir du Répresentant de Sa Nation
          Salut,
          
            BusqueChef du 1er Bataillon de Lagarde nationale du port au
              prince
            a Son Excéllence Washington
              addrésse poste Réstante
          
         